Interim Financial Report June 30, 2007 #1180 – 999 West Hastings Street, Vancouver, B.C.CANADAV6C 2W2 Phone: (604) 689-3846Fax:604-689-3847 SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2007 We are a company focused on the acquisition, exploration and development of silver-dominant projects, with a portfolio of core properties in Argentina, Australia, Canada, Chile, Mexico, Peru and the United States.Our strategy is to acquire, hold and advance high quality geopolitically diverse silver-dominant projects with defined resources in anticipation of higher silver prices. Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (“MD&A”) of the unaudited consolidated operating results and financial condition of the company for the six months ended June 30, 2007 and 2006 is prepared as of August 9, 2007 and should be read in conjunction with the Consolidated Financial Statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2006, which have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available on our website at www.silverstandard.com, on the Canadian Securities Administrators’ website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s website at www.sec.gov. SECOND QUARTER FINANCIAL HIGHLIGHTS · We spent a total of $28.9 million at our various properties during the quarter.Significant expenditures included construction and mining equipment at Pirquitas of $20.9 million, $3.3 million for exploration at our Pitarrilla property in Mexico and $1.9 million for exploration at the San Luis joint venture property in Peru. · We recorded a loss for the quarter of $5.0 million or $0.08 per share and using book value, we ended the quarter with working capital of $232.1 million, including $190.2 million of cash, with no debt.At market price for our silver bullion, working capital would be $242.4 million. SECOND QUARTER FINANCIALRESULTS For the quarter ended June 30, 2007, we recorded a net loss of $4,972,000 or $0.08 per share compared to net earnings of $16,469,000 or $0.28 per share in the second quarter of 2006.For the year to date, we have a net loss of $6,537,000 or $0.11 per share compared to net earnings of $15,388,000 or $0.28 per share in the second quarter of 2006.The earnings in the prior year relate to the sale of a property joint venture interest.A discussion on the various components of the expense and income items compared to the prior year follows: Three Months Ended June 30 Six Months Ended June 30 Exploration and mineral property costs 2007 $ 2006 $ 2007 $ 2006 $ Property examinations and exploration 31,000 57,000 58,000 167,000 Reclamation and accretion 98,000 1,653,000 165,000 1,673,000 129,000 1,710,000 223,000 1,840,000 Exploration for the quarter was $31,000 compared to $57,000 in the prior year reflecting reduced generative activity in Peru.For the six months, generative exploration was $58,000 (2006 – $167,000) and of this total, $25,000 (2006 - $53,000) was spent in Mexico and $30,000 (2006 - $109,000) was spent in Peru. 1 Reclamation and accretion expense was $98,000 during the quarter compared to $1,653,000 expended during the second quarter of the prior year.For the six months ending June 30, 2007, reclamation and accretion expense was $165,000 compared to $1,673,000 in the comparable period of 2006.In the second quarter of 2006, we recorded a $1,522,000 expense relating to the Silver Standard Mine property in northern British Columbia. Three Months Ended June 30 Six Months Ended June 30 Expenses 2007$ 2006 $ 2007 $ 2006 $ Salaries and employee benefits – other 583,000 738,000 1,055,000 953,000 Salaries and employee benefits – stock-based compensation 3,214,000 496,000 4,916,000 1,018,000 Depreciation 82,000 23,000 128,000 38,000 Professional fees 135,000 204,000 311,000 298,000 General and administration – other 1,640,000 847,000 2,734,000 1,438,000 General and administration – stock-based compensation 790,000 95,000 1,300,000 418,000 Foreign exchange loss 354,000 239,000 385,000 198,000 6,798,000 2,642,000 10,829,000 4,361,000 Total expenses for the quarter were $6,798,000 and this compares to $2,642,000 for the comparable quarter of 2006 and for the year to date, expenses were $10,829,000 compared to $4,361,000.The increased expenditures are mainly in the areas of stock-based compensation expense and general and administration costs. Salaries and employee benefits were $583,000 for the current quarter compared to $738,000 in the comparable quarter of the prior year. In the second quarter of 2006, $500,000 in bonuses were paid following the successful completion of a financing.During the current quarter, there was no such payment, but offsetting this were salary adjustments that took place at the beginning of the year and costs for new staff as we transition to a producing company.For the six months ended June 30, 2007, salary and employee benefit costs were $1,055,000 compared to $953,000 in the prior year. Professional fees for the current quarter were $135,000 compared to $204,000 in the comparable quarter of the prior year.For the six months ended June 30, 2007, professional fees were $311,000 compared to $298,000 in the prior year. General and administrative costs for the current quarter were $1,640,000 compared to $847,000 in the comparable quarter of 2006.For the six months ended June 30, 2007, costs were $2,734,000 compared to 1,438,000 in 2006.The main reasons for the $793,000 increase in the current quarter over the comparable period relates to consulting fees for financial advice and placement agencies for the search for new senior employees, higher travel, donations and mailing costs relating to our annual report.For the year to date, general and administrative costs were $1,296,000 higher than the comparable period in 2006.The main areas for this increase are higher consulting costs, annual report costs, travel, donations, computer expenses and mailing costs. Stock-based compensation expense was $4,004,000 for the quarter ended June 30, 2007, compared to $591,000 in the comparable period of 2006.For the year to date, stock-based compensation was $6,216,000 compared to $1,436,000 in 2006.The large increase in the current year’s expense relates to more options outstanding and the spreading of calculated option values over their respective vesting period.Of the current year’s expense, $4,916,000 (2006 - $1,018,000) relates to options granted to employees and $1,300,000 (2006 - $418,000) relates to options granted to directors and consultants. 2 Three Months Ended June 30 Six Months Ended June 30 Other income (expenses) 2007 $ 2006 $ 2007 $ 2006 $ Investment income 2,170,000 1,265,000 4,551,000 1,603,000 Write-down of investments and sale of marketable securities - (15,857,000 ) - (15,427,000 ) Unrealized loss on marketable securities held-for-trading (215,000 ) - (316,000 ) - Gain on sale of joint venture interest - 35,390,000 - 35,390,000 Gain on sale of mineral property - 23,000 280,000 23,000 1,955,000 20,821,000 4,515,000 21,589,000 Investment income for the quarter was $2,170,000 compared to $1,265,000 for the comparable quarter of 2006.For the six months, interest income was $4,551,000 compared to $1,603,000 in the same period of the previous year.The increased interest income is due to more funds available for investment.The $215,000 unrealized loss on marketable securities held-for-trading recorded in the current quarter relates to the re-valuation of share purchase warrants that were purchased in the first quarter of 2007.For the six months, the loss was $316,000.During the quarter ended June 30, 2006, we received shares of Pan American Silver Corp. as consideration for our 50% interest of the Manantial Espejo joint venture.A gain of $35,390,000 was recorded on this transaction during the quarter, as well as a $15,857,000 write-down of investments that resulted from valuing the shares at quarter end quoted market value. Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ended (unaudited) Total Revenues $ Income (Loss) $ Earnings (Loss) Per Share $ June 30, 2007 nil (4,972,000) (0.08) March 31, 2007 nil (1,565,000) (0.03) December 31, 2006 nil (1,701,000) (1) (0.02) September 30, 2006 nil 2,695,000 (2) 0.04 June 30, 2006 nil 16,469,000 (3) 0.28 March 31, 2006 nil (1,081,000) (0.02) December 31, 2005 nil (3,908,000) (4) (0.07) September 30, 2005 nil 21,000 (5) 0.00 Explanatory notes: (1) Includes $10,187,000 in non-cash expenses relating to values assigned to stock options and $9,722,000 in gains on sale and write-ups of marketable investments. (2) Includes a $3,090,000 write-up of investments and $2,138,000 of interest income. (3) Includes a $35,390,000 gain on sale of joint venture interest and a $15,860,000 write-down of investments. (4) Includes $2,986,000 in non-cash expenses relating to values assigned to stock options. (5) Includes $1,323,000 in gains on sale of marketable securities. 3 FINANCIAL POSITION AND LIQUIDITY Operating Activities Cash flows provided by operations in the second quarter were $2,635,000 compared to a use of $1,142,000 in the comparable period in 2006.The difference is mainly due to the timing of changes in non-cash working capital items and higher investment income. For the six months ended June 30, 2007, cash flows from operations were $4,260,000 compared to a use of $2,368,000 in the same period of the prior year. Financing Activities During the current quarter, $2,417,000 was received from the exercise of stock options compared to $801,000 in the prior year.There were no warrants exercised in the current quarter compared to $25,653,000 in warrants exercised in 2006.A public offering in 2006 raised an additional $182,663,000 in the second quarter of 2006. Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Exercise of stock options 2,417,000 801,000 6,316,000 4,225,000 Exercise of warrants - - - 25,653,000 Public offering - 182,663,000 - 182,663,000 2,417,000 183,464,000 6,316,000 212,541,000 Investing Activities Mineral Properties Total cash invested in mineral properties in the quarter was $7,372,000 compared to $9,564,000 in the comparable quarter of the prior year.The total cash expenditures on mineral properties for the year to date are $15,172,000 compared to $21,096,000 in the prior year.A summary by mineral property follows: Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Berenguela (15,000 ) 275,000 28,000 1,967,000 Bowdens 65,000 96,000 142,000 171,000 Candelaria 128,000 141,000 198,000 178,000 Challacollo 52,000 38,000 150,000 172,000 Diablillos 651,000 152,000 810,000 182,000 Pirquitas 873,000 1,795,000 2,184,000 3,442,000 Pitarrilla 3,287,000 2,722,000 7,285,000 9,608,000 San Luis 1,928,000 229,000 3,647,000 401,000 Shafter 44,000 88,000 143,000 224,000 Veta Colorada 84,000 3,852,000 151,000 4,239,000 Snowfield 256,000 81,000 256,000 81,000 Other 19,000 95,000 178,000 431,000 7,372,000 9,564,000 15,172,000 21,096,000 The above table reflects cash expenditures by property.It does not include the value of shares issued for mineral properties and other non-cash charges. 4 A total of $3,287,000 was spent on our Pitarrilla property during the current quarter on surface exploration compared to $2,722,000 in the comparable period of 2006.A total of 17,628 meters of diamond drilling was completed during the current quarter.Currently, four drills are operating on the property doing in-fill drilling and step-out drilling on Breccia Ridge; another drill is continuing to test the ramp alignment and a sixth drill is testing for new sulphide mineralization.Total expenditures to date on this property in 2007 are $7,285,000. At the San Luis property, we spent $1,928,000 during the quarter.A total of 5,550 meters of drilling was completed during the quarter and there are currently two drills working on the property.We have a 55% interest in this property and are incurring all costs to completion of a feasibility study to earn a 70% interest. A total of $651,000 was spent at the Diablillos property during the quarter ended June 30, 2007.A drilling program has commenced on this property with an aim to upgrade the existing mineralization and to add additional tonnage.A total of $810,000 has been spent on this property this year. Pirquitas A total of $20,928,000 was spent during the current quarter relating to the purchase of mining equipment and construction.The O&K shovel, initial CAT 777F haul trucks and most of the ancillary mining fleet have been transported to site. Liquidity With our cash position and the market value of our silver bullion and marketable securities, we have approximately $249 million of liquidity as at June 30, 2007 and no long-term debt.This strong position has allowed us to proceed with our exploration programs and construction of the Pirquitas mine.We continue to have discussions with various lenders for third party funding of a portion of construction costs at the Pirquitas mine. Cash As at June 30, 2007, we had a cash balance of $190,163,000.This compares to a cash balance of $214,068,000 at the beginning of the quarter. Silver Bullion We hold 1,953,985 ounces of silver bullion carried at $15,787,000.The average cost of these ounces was $8.08 (US$5.85) per ounce.The market value at June 30, 2007 for our bullion was $26,056,000.This represents an unrealized gain of $10,269,000. Marketable Securities We hold shares and share purchase warrants in a number of publicly-traded companies at fair value of $32,430,000 as at June 30, 2007. 5 ADDITIONAL DISCLOSURES Disclosure Controls and Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting.Any system of internal control over financial reporting, no matter how well designed, has inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.There have been no changes in our internal control over financial reporting during the quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet financing arrangements. Related Party Transactions During the six months ended June 30, 2007, we recorded administrative, technical services and expense reimbursements of $207,000 (2006 - $185,500) from companies related by common directors or officers.As at June 30, 2007, accounts receivable includes $40,500 (2006 - $109,200) from these related parties.Any amounts due from related parties are non-interest bearing and without specific terms of repayment.Any transactions for expense reimbursement with related parties are at normal business terms. Critical Accounting Estimates The preparation of our consolidated financial statements requires management to use estimates and assumptions that affect the reported amounts of assets and liabilities, as well as revenues and expenses.Our accounting policies are described in note 2 of our 2006 audited annual financial statements. Mineral Property Costs We regularly review the net carrying value of each mineral property for conditions that suggest impairment.This review requires significant judgment where we do not have any proven and probable reserves that would enable us to estimate future cash flows to be compared to the carrying values.Factors considered in the assessment of asset impairment include, but are not limited to, whether there has been a significant decrease in the market price of the property; whether there has been a significant adverse change in the legal, regulatory, accessibility, title, environmental or political factors that could affect the property’s value; whether there has been an accumulation of costs significantly in excess of the amounts originally expected for the property’s acquisition, development or cost of holding; whether exploration activities produced results that are not promising such that no more work is being planned in the foreseeable future and whether the company has significant funds to be able to maintain its interest in the mineral property. Where we do have proven and probable reserves, as is now the case at our Pirquitas property, the expected undiscounted future cash flows from an asset are compared to its carrying value.These future cash flows are developed from models using assumptions that reflect the long-term operating plans for an asset given our best estimate of the most probable set of economic conditions.Commodity prices used reflect market conditions at the time the models are developed.These models are updated from time to time, and lower prices are used should market conditions deteriorate.Inherent in these assumptions are significant risks and uncertainties. 6 Stock-based compensation We provide compensation benefits to our employees, directors, officers and consultants through a stock option plan.The fair value of each option award is estimated on the date of the grant using the Black-Scholes option pricing model.Expected volatility is based on historical volatility of our stock.We utilize historical data to estimate option exercises and termination behaviour with the valuation model.The risk-free rate for the expected term of the option is based on the Government of Canada yield curve in effect at the time of the grant.Actual results may differ materially from those estimates based on these assumptions. Asset Retirement Obligations The amounts recorded for asset retirement costs are based on estimates included in closure and remediation plans.These estimates are based on engineering studies of the work that is required by environmental laws or public statements by management which results in an obligation.These estimates include an assumption on the rate at which costs may inflate in future periods.Actual costs and the timing of expenditures could differ from these estimates. Income and Resource Taxes The determination of our future tax liabilities and assets involves significant management estimation and judgment involving a number of assumptions.In determining these amounts we interpret tax legislation in a variety of jurisdictions and make estimates of the expected timing of the reversal of future tax assets and liabilities.We also make estimates of the future earnings which affect the extent to which potential future tax benefits may be used.We are subject to assessment by various taxation authorities, which may interpret tax legislation in a manner different from our view.These differences may affect the final amount or the timing of the payment of taxes.When such differences arise we make provision for such items based on our best estimate of the final outcome of these matters. Outstanding Share Data Our authorized capital consists of an unlimited number of common shares without par value.As at August 9, 2007, the following common shares, options and share purchase warrants were outstanding. Number of Shares Exercise Price $ Remaining Life (years) Capital stock 62,291,928 Stock options 4,273,100 9.10 – 40.62 0.4 – 5.0 Fully diluted 66,565,028 Risks and Uncertainties We are a company focused on the acquisition, exploration and development of silver-dominant projects and are exposed to a number of risks and uncertainties that are common to other companies in the same business.Some of these risks have been discussed elsewhere in this report and are discussed in detail in the MD&A for the year ended December 31, 2006. 7 Exploration and Development Mineral exploration and development involves a high degree of risk and few properties that are explored are ultimately developed into producing mines.There is no assurance that our mineral exploration activities will result in any discoveries of new bodies of commercial ore.There is also no assurance that if commercial ore is discovered that the ore body would be economical for commercial production.Discovery of mineral deposits is dependent upon a number of factors and significantly influenced by the technical skills of the exploration personnel involved.The commercial viability of a mineral deposit is also dependent upon a number of factors which are beyond our control.Some of these factors are the attributes of the deposit, commodity prices, government policies and regulations and environmental protection. Reserve and Resource Estimates There is a degree of uncertainty attributable to the calculation of reserves and the corresponding grades.Resource estimates are dependent partially on statistical inferences drawn from drilling, sampling and other data.The measured and indicated and inferred resource figures set forth by us are estimates and there is no certainty that the measured and indicated levels of silver and other metals will be realized.Declines in the market price for silver and other metals may adversely affect the economics of a reserve and may require us to reduce its estimates. Metal Price and Exchange Rate Volatility The market price for silver and other metals is volatile and cannot be controlled.There is no assurance that if commercial quantities of silver and other metals are discovered, a profitable market may exist or continue to exist for a production decision to be made or for the ultimate sale of the metals.The cost of exploration and future capital and operating costs are affected by foreign exchange rate fluctuations.In particular, any appreciation in the currencies of the countries where we carry out exploration or development activities will increase our costs of carrying on operations in such countries.In addition, as we maintain our bank accounts primarily in Canadian and U.S. dollars, any decrease in the U.S. dollar against the Canadian dollar will result in a loss on our books to the extent that we hold funds in U.S. dollars. CAUTION ON FORWARD-LOOKING STATEMENTS The MD&A contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and Canadian securities laws concerning the anticipated developments in our operations in future periods, our planned exploration activities, the adequacy of our financial resources and other events or conditions that may occur in the future. These statements relate to analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning mineral reserve and resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as ‘‘expects’’, ‘‘anticipates’’, ‘‘plans’’, ‘‘projects’’, ‘‘estimates’’, ‘‘assumes’’, ‘‘intends’’, ‘‘strategy’’, ‘‘goals’’, ‘‘objectives’’, ‘‘potential’’ or variations thereof, or stating that certain actions, events or results ‘‘may’’, ‘‘could’’, ‘‘would’’, ‘‘might’’ or ‘‘will’’ be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be ‘‘forward-looking statements’’. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: uncertainty of production at our mineral exploration properties; risks and uncertainties associated with new mining operations; risks related to our ability to obtain adequate financing for our planned development activities and to complete further exploration programs; our history of losses and expectation of future losses; differences in U.S. and Canadian practices for reporting resources; risks and uncertainties relating to the interpretation of drill results and the geology, grade and continuity of our mineral deposits; unpredictable risks and hazards related to the development and operation of a mine or mine property; commodity price fluctuations; risks related to governmental regulations, including environmental regulations; risks related to delay or failure to obtain required permits, or non-compliance; increased costs and restrictions on operations due to compliance with environmental laws and regulations; risks related to reclamation activities on our properties; uncertainties related to title to our mineral properties; risks related to political instability and unexpected regulatory change; our ability to successfully acquire additional commercially mineable mineral rights; currency fluctuations; increased competition in the mining industry for properties and qualified personnel; risks related to some of our directors’ and officers’ involvement with other natural resource companies; and our ability to attract and retain qualified personnel and management. 8 This list is not exhaustive of the factors that may affect any of our forward-looking statements. Forward-looking statements are statements about the future and are inherently uncertain, and our actual achievements or other future events or conditions may differ materially from those reflected in the forward-looking statements due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in this MD&A under the heading ‘‘Risks and Uncertainties”.Our forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and we do not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change. For the reasons set forth above, you should not place undue reliance on forward-looking statements. 9 Silver Standard Resources Inc. (a development stage company) Consolidated Balance Sheets (expressed in thousands of Canadian dollars - unaudited) June 30 2007 $ December 31 2006 $ Assets Current assets Cash and cash equivalents 190,163 229,616 Silver bullion (note 3) 15,787 15,787 Marketable securities (note 4) 32,430 5,817 Accounts receivable 3,708 3,746 Prepaid expenses and deposits 701 630 242,789 255,596 Restricted cash 1,936 2,104 Value added tax recoverable 2,747 1,327 Mineral property costs and property, plant and equipment (note 5) 257,797 211,986 505,269 471,013 Liabilities and Shareholders’ Equity Current liabilities Accounts payable 7,849 3,074 Accrued liabilities 1,825 1,215 Current portion of asset retirement obligations 1,063 1,073 10,737 5,362 Asset retirement obligations 2,463 2,336 Future income tax liability 24,941 26,745 38,141 34,443 Non-controlling interest (note 5(a)) 608 - 38,749 34,443 Shareholders’ Equity Share capital (note 6) 451,664 442,265 Value assigned to stock options 24,886 20,798 Contributed surplus 649 649 Accumulated other comprehensive income (note 4) 23,000 - Deficit (33,679 ) (27,142 ) 466,520 436,570 505,269 471,013 Approved on behalf of the Board of Directors: “John R. Brodie” John R. Brodie, FCA Chairman of the Audit Committee “David L. Johnston” David L. Johnston Director The accompanying notes are an integral part of the consolidated financial statements. 1 Silver Standard Resources Inc. (a development stage company) Consolidated Statements of Loss, Comprehensive Income (Loss) and Deficit For the six months ended June 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Exploration and mineral property costs Property examination and exploration 31 57 58 167 Reclamation and accretion 98 1,653 165 1,673 (129 ) (1,710 ) (223 ) (1,840 ) Expenses Salaries and employee benefits 583 738 1,055 953 Salaries and employee benefits – stock-based compensation 3,214 496 4,916 1,018 Depreciation 82 23 128 38 Professional fees 135 204 311 298 General and administration – other 1,640 847 2,734 1,438 General and administration – stock-based compensation 790 95 1,300 418 Foreign exchange loss 354 239 385 198 (6,798 ) (2,642 ) (10,829 ) (4,361 ) Other income (expenses) Investment income 2,170 1,265 4,551 1,603 Unrealized loss on marketable securities held-for-trading (note 4) (215 ) - (316 ) - Write-down of investments and sale of marketable securities - (15,857 ) - (15,427 ) Gain on sale of joint venture interest - 35,390 - 35,390 Gain on sale of mineral property - 23 280 23 1,955 20,821 4,515 21,589 Earnings (loss) for the period (4,972 ) 16,469 (6,537 ) 15,388 Other comprehensive income Unrealized loss on marketable securities (note 4) (11,071 ) - (6,800 ) - Total comprehensive income (loss) (16,043 ) 16,469 (13,337 ) 15,388 Deficit - Beginning of period (28,707 ) (44,605 ) (27,142 ) (43,524 ) Deficit - End of period (33,679 ) (28,136 ) (33,679 ) (28,136 ) Weighted average number of shares outstanding (thousands) 62,102 57,833 61,960 55,729 Earnings (loss) per common share Basic earnings (loss) per share (0.08 ) 0.28 (0.11 ) 0.28 Diluted earnings (loss) per share (0.08 ) 0.28 (0.11 ) 0.27 The accompanying notes are an integral part of the consolidated financial statements. 2 Silver Standard Resources Inc.(a development stage company) Consolidated Statements of Cash Flows For the six months ended June 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Operating activities Loss for the period (4,972 ) 16,469 (6,537 ) 15,388 Items not affecting cash Depreciation 82 23 128 38 Stock-based compensation 4,004 591 6,216 1,436 Asset retirement obligations 53 1,626 107 1,639 Gain on sale of mineral property - (23 ) (280 ) (23 ) Gain on sale of joint venture interest - (35,390 ) - (35,390 ) Unrealized loss on marketable securities held-for-trading 215 - 316 - Write-down of investments and sale of marketable securities - 15,857 - 15,427 Foreign exchange loss 392 110 404 110 Donation of shares 314 230 314 230 Changes in non-cash working capital items (note 7) 2,547 (635 ) 3,592 (1,223 ) Cash generated by (used in) operating activities 2,635 (1,142 ) 4,260 (2,368 ) Financing activities Shares and warrants issued for cash 2,417 183,464 6,316 212,541 Share issue costs - (11,576 ) - (11,576 ) Cash generated by financing activities 2,417 171,888 6,316 200,965 Investing activities Mineral property costs (7,372 ) (9,564 ) (15,172 ) (21,096 ) Property, plant and equipment (21,534 ) (78 ) (31,158 ) (95 ) Reliant, net of cash (note 5(a)) 193 - 193 - Purchase of marketable securities - - (3,648 ) - Proceeds from sale of marketable securities - 13 - 454 Restricted cash - - - (1,912 ) Cash used in investing activities (28,713 ) (9,629 ) (49,785 ) (22,649 ) Foreign exchange loss on foreign cash held (244 ) (21 ) (244 ) (19 ) Increase (decrease) in cash and cash equivalents (23,905 ) 161,096 (39,453 ) 175,929 Cash and cash equivalents - Beginning of period 214,068 37,863 229,616 23,030 Cash and cash equivalents - End of period 190,163 198,959 190,163 198,959 Supplementary cash flow information (note 7) The accompanying notes are an integral part of the consolidated financial statements. 3 Silver Standard Resources Inc. (a development stage company) Statements of Shareholders’ Equity For the six months ended June 30, 2007 (expressed in thousands of Canadian dollars - unaudited) Common Shares Values Values Accumulated other Retained Total Number of shares Amount assigned to options assigned to warrants Contributed surplus comprehensive income earnings (deficit) shareholders’ equity (thousands) $ Balance, December 31, 2005 51,849 219,971 9,778 6,965 - - (43,524 ) 193,190 Issued for cash: Public offering 7,200 182,663 - 182,663 Exercise of options 669 6,548 - 6,548 Exercise of warrants 1,387 25,652 - 25,652 For mineral property 530 9,814 - 9,814 Value assigned to options issued - - 13,686 - 13,686 Value of options exercised - 2,583 (2,583 ) - Value of warrants exercised - 6,400 - (6,400 ) - Donations 11 230 - 230 Share issue costs - (11,596 ) - (11,596 ) Options expired - - (83 ) - 83 - - - Warrants expired - - - (565 ) 566 - - 1 Earnings for the year - 16,382 16,382 Balance, December 31, 2006 61,646 442,265 20,798 - 649 - (27,142 ) 436,570 Transition adjustment to opening balance (note 2) - 29,800 - 29,800 Issued for cash: Exercise of options 322 3,899 - 3,899 Value assigned to options issued - - 2,354 - 2,354 Value assigned to options exercised - 1,386 (1,386 ) - Earnings (loss) for the quarter - 4,271 (1,565 ) 2,706 Balance, March 31, 2007 61,968 447,550 21,766 - 649 34,071 (28,707 ) 475,329 Issued for cash: Exercise of options 204 2,417 - 2,417 Value assigned to options issued - - 4,145 - 4,145 Value assigned to options exercised - 1,025 (1,025 ) - Donations 9 314 - 314 For mineral property 9 358 - 358 Loss for the quarter - (11,071 ) (4,972 ) (16,043 ) Balance, June 30, 2007 62,190 451,664 24,886 - 649 23,000 (33,679 ) 466,520 The accompanying notes are an integral part of the consolidated financial statements. 4 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 1. NATURE OF OPERATIONS We are in the business of acquiring, exploring and holding silver-dominant mineral properties, with a portfolio of core properties in Argentina, Australia, Canada, Chile, Mexico, Peru and the United States. We plan to develop the properties to bring them to production, structure joint ventures with others, option or lease properties to third parties, or sell the properties outright. Other than the Pirquitas property located in the province of Jujuy in northwest Argentina on which we made a production decision in October, 2006, we have not determined whether our properties contain ore reserves that are economically recoverable, and we are considered to be a development stage company. The recoverability of the amounts shown for mineral properties and related deferred costs is dependent upon the existence of economically recoverable reserves, the ability of us to obtain any necessary financing to complete the development, and upon future profitable production. The amounts shown as deferred expenditures and property acquisition costs represent net costs to date, less amounts amortized and/or written-off, and do not necessarily represent present or future values. 2. ACCOUNTING POLICIES Basis of Presentation These unaudited interim consolidated financial statements follow the same accounting policies as our most recent audited annual consolidated financial statements except changes relating to the recognition and measurement of financial instruments.These changes that became effective January 1, 2007, were disclosed in our first quarter interim financial statements.These statements do not contain all the information required for annual financial statements and should be read in conjunction with our annual consolidated financial statements.In the opinion of management, all of the adjustments necessary to fairly present the interim consolidated financial statements set forth herein have been made.We have reclassified certain comparative figures to reflect the presentation used in our most recent annual consolidated financial statements. 3. SILVER BULLION We own 1,953,985 ounces of silver bullion at a cost of $15,787,000, equal to an average cost of $8.08 (US$5.85) per ounce.Our silver bullion is carried on the balance sheet at the lower of our cost or net realizable value.The market value of the silver bullion at June 30, 2007 was $26,056,000 (2006 - $23,312,000). 5 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 4. MARKETABLE SECURITIES At June 30, 2007, we held shares or share purchase warrants as follows: Number of Shares (000’s) Cost ($) Accumulated Unrealized Gains (losses) ($) Fair Value ($) Available-for-sale shares Esperanza Silver Corporation 6,460 4,823 10,163 14,986 Minco Silver Corporation 4,845 3,126 8,502 11,628 Silvermex Resources Ltd. 2,500 300 2,475 2,775 Vista Gold Corp. 171 186 605 791 Other investments 895 1,255 2,150 9,330 23,000 32,330 Held-for-trading warrants Esperanza Silver Corporation 500 416 (316 ) 100 Total marketable securities 9,746 22,684 32,430 During the quarter ended June 30, 2007, we recognized an $11,071,000 unrealized loss on marketable securities designated as available-for-sale in other comprehensive income and a $215,000 unrealized loss on marketable securities classified as held-for-trading, in the consolidated statement of loss. 5. MINERAL PROPERTY COSTS AND PROPERTY, PLANT AND EQUIPMENT June 30 2007 $ December 31 2006 $ Mineral property costs 222,656 207,887 Construction in progress 4,318 1,829 Mining equipment and machinery 29,039 1,298 Other 2,501 1,524 258,514 212,538 Accumulated depreciation (717 ) (552 ) 257,797 211,986 6 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 5. MINERAL PROPERTY COSTS AND PROPERTY, PLANT AND EQUIPMENT (Cont’d) Details of mineral properties we currently hold are as follows: Acquisition costs Exploration and development costs Future tax effects Total June 30 2007 Total December 31 2006 $ Argentina Diablillos 5,376 2,726 - 8,102 7,292 Manantial Espejo - Pirquitas 56,308 13,397 12,630 82,335 81,187 Other 23 160 - 183 173 Australia Bowdens 10,899 8,054 3,477 22,430 22,293 Other - 238 - 238 238 Canada Silvertip 1,818 269 - 2,087 2,072 Snowfield 125 2,049 - 2,174 1,918 Sulphurets 2,393 1,255 - 3,648 3,648 Sunrise Lake 1,234 65 - 1,299 1,295 Chile Challacollo 2,953 3,157 397 6,507 5,956 Other 50 224 - 274 228 Mexico Pitarrilla 13,266 25,569 1,413 40,248 32,752 San Marcial 1,250 782 282 2,314 2,319 Veta Colorada 3,976 1,001 - 4,977 4,815 Other 789 1,453 - 2,242 2,135 Peru Berenguela 12,936 3,167 5,774 21,877 22,343 San Luis (a) - 5,932 - 5,932 1,691 United States Candelaria 2,981 3,282 141 6,404 6,213 Maverick Springs 637 1,928 33 2,598 2,599 Shafter 2,610 3,383 794 6,787 6,720 119,624 78,091 24,941 222,656 207,887 (a) In August 2005, we jointly acquired the San Luis property concessions located in the Ancash region of central Peru with Esperanza Silver Corporation (Esperanza), with each party obtaining a 50% interest therein.In September 2005, we entered into a joint venture agreement with Esperanza for the exploration of the San Luis property.The property was held by a wholly owned subsidiary of Esperanza, Reliant Ventures S.A.C. (Reliant). Under the terms of the agreement, we currently hold a 55% interest in the property, having elected to increase our interest to 55% by funding the first US$500,000 in exploration expenditures. We completed this initial funding in 2006. Under the terms of the agreement, in January 2007, we and Esperanza completed the next US$ 1,500,000 of exploration expenditures in proportion to our respective interests. During March 2007, we elected to increase our interest to 70% by funding all costs to complete a feasibility study and we assumed operatorship of the joint venture.Our interest can be further increased to 80% by paying all costs to place the property into commercial production. 7 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) Under the terms of the agreement and as clarified in a letter agreement dated October 14, 2006, we and Esperanza agreed to have a Peruvian company hold the San Luis property prior to the property being placed into commercial production, with Esperanza and ourselves owning shares in proportion to our respective interests.The parties agreed to maintain the San Luis property in Reliant and transfer Reliant’s non-San Luis related assets and liabilities to Esperanza and issue shares to the parties.During April 2007, the non-San Luis assets and liabilities were transferred to Esperanza and Reliant shares will be issued to the parties subsequent to June 30, 2007.As a result of the above, we started consolidating the results and financial position of Reliant on April 30, 2007.The following table summarizes the consolidated net assets related to Reliant and the San Luis project at that date: $ Cash 193 Receivables and other current assets 31 Mineral property interest 4,648 Current liabilities (364) Non-controlling interest (608) 3,900 6.OUTSTANDING SHARES AND RELATED INFORMATION (a) Shares authorized: Unlimited number of common shares, no par value. Number of shares (thousands) Amount $ Share Capital Balance, December 31, 2006 61,646 442,265 Issued during the year For cash Exercise of options 526 6,316 Assigned value of exercised options - 2,411 Donation 9 314 For mineral property 9 358 Balance, June 30, 2007 62,190 451,664 8 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 6.OUTSTANDING SHARES AND RELATED INFORMATION (Cont’d) (b) Options At June 30, 2007, the total number of options outstanding was 4,150,300 with exercise prices ranging from $8.00 to $40.62 with weighted average remaining lives of 3.8 years.This represents 6.7% of issued and outstanding capital. During the six months ended June 30, 2007, 220,000 stock options were granted at an exercise price of $40.62 and an expiry date of May 3, 2012.We amortize the fair value of stock options on a straight-line basis over the respective vesting period of the stock options.The fair value of options that was charged to the statement of loss was $4,004,000 (2006 - $591,000) in the current quarter, with an additional $283,000 (2006 - $24,000) deferred as mineral property costs.Of the amount charged to the consolidated statements of loss, $790,000 (2006 - $95,000) was allocated to general and administration and $3,214,000 (2006 - $496,000) was allocated to salaries and employee benefits. 7. SUPPLEMENTARY CASH FLOW INFORMATION Non-cash working capital activities were: Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Accounts receivable 264 (1,064 ) 66 (1,453 ) Prepaid expenses and deposits 128 82 (68 ) 132 Accounts payable 3,825 965 4,404 103 Accrued liabilities (1,131 ) (618 ) 610 (5 ) Increase in value added tax recoverable (net) (539 ) - (1,420 ) - 2,547 (635 ) 3,592 (1,223 ) Non-cash financing and investing activities were: Three Months Ended June 30 Six Months Ended June 30 2007 $ 2006 $ 2007 $ 2006 $ Non-cash financing activities Shares issued for mineral properties 358 - 358 9,814 Non-cash investing activities Mineral properties acquired through issuance of shares 358 - 358 9,814 9 Silver Standard Resources Inc. (a development stage company) Notes to Consolidated Financial Statements For the six months ended June 30, 2007 (tabular amounts expressed in thousands of Canadian dollars - unaudited) 8.RELATED PARTY TRANSACTIONS During the six months ended June 30, 2007, we recorded administrative, technical services and expense reimbursements of $207,000 (2006 - $185,500) from companies related by common directors or officers.At June 30, 2007, accounts receivable included $40,500 (2006 - $109,200) from these related parties.Any amounts due from related parties are non-interest bearing and without specific terms of repayment.Any transactions for expense reimbursement with related parties are at normal business terms. 9.SEGMENTED FINANCIAL INFORMATION We have one operating segment, which is the exploration and development of mineral properties.Mineral property expenditures by property are detailed in note 5.Substantially all of our losses were incurred in Canada.Segment assets by geographic location are as follows: June 30, 2007 Argentina Australia Canada Chile Mexico Peru United States Total $ Mineral property costs and property, plant and equipment 124,044 22,669 10,549 6,781 49,812 28,153 15,789 257,797 December 31, 2006 Argentina Australia Canada Chile Mexico Peru United States Total $ Mineral property costs and property, plant and equipment 91,777 22,532 9,828 6,183 42,098 24,036 15,532 211,986 10
